
	
		II
		Calendar No. 159
		112th CONGRESS
		1st Session
		S. 1525
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To extend the authority of Federal-aid highway
		  programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Surface Transportation
			 Extension Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Federal-aid highways
					Sec. 101. Federal-aid highway programs
				continuation.
					Sec. 102. Administrative expenses.
					TITLE II—Additional programs
					Sec. 201. Dingell-Johnson Sport Fish Restoration
				Act.
					TITLE III—Rescission
					Sec. 301. Rescission of unobligated balances.
				
			2.DefinitionsIn this Act and the amendments made by this
			 Act:
			(1)Part-year
			 funding dateThe term Part-Year Funding Date means
			 January 31, 2012.
			(2)Part-year
			 ratioThe term Part-Year Ratio means the ratio
			 calculated by dividing—
				(A)the number of
			 days included in the period beginning on October 1, 2011, and ending on the
			 Part-Year Funding Date; by
				(B)366.
				(3)SAFETEA–LUThe
			 term SAFETEA–LU means the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat.
			 1144).
			(4)STEA OF
			 2010The term STEA of 2010 means the Surface
			 Transportation Extension Act of 2010 (Public Law 111–147; 124 Stat. 78).
			IFederal-aid
			 highways
			101.Federal-aid
			 highway programs continuation
				(a)In
			 generalExcept as otherwise provided in this section,
			 requirements, authorities, conditions, eligibilities, limitations, and other
			 provisions authorized under titles I, V, and VI of SAFETEA–LU (119 Stat. 1144),
			 the SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1572), titles I and
			 VI of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat.
			 1914), titles I and V of the Transportation Equity Act for the 21st Century
			 (112 Stat. 107), and title 23, United States Code (excluding chapter 4 of that
			 title), which would otherwise expire on or cease to apply after September 30,
			 2011, are incorporated by reference and shall continue in effect through the
			 Part-Year Funding Date.
				(b)Authorization
			 of appropriationsExcept as provided in section 102, there are
			 authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account) for the period beginning on October 1, 2011, and ending
			 on the Part-Year Funding Date, a sum equal to—
					(1)the total amount
			 authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account) for programs, projects, and activities for fiscal year
			 2011 under subtitle A of title IV of the STEA of 2010; multiplied by
					(2)the Part-Year
			 Ratio.
					(c)Use of
			 funds
					(1)In
			 generalExcept as otherwise expressly provided in this section,
			 funds authorized to be appropriated under subsection (b) for the period
			 beginning on October 1, 2011, and ending on the Part-Year Funding Date, shall
			 be distributed, administered, limited, and made available for obligation in the
			 same manner and in the same proportional amounts as funds authorized to be
			 appropriated out of the Highway Trust Fund for fiscal year 2011 to carry out
			 programs, projects, activities, eligibilities, and requirements under sections
			 411(d)(2), 411(d)(3)(B), and 411(d)(4) of the STEA of 2010, SAFETEA–LU (119
			 Stat. 1144), the SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1572),
			 titles I and VI of the Intermodal Surface Transportation Efficiency Act of 1991
			 (105 Stat. 1914), titles I and V of the Transportation Equity Act for the 21st
			 Century (112 Stat. 107), and title 23, United States Code (excluding chapter 4
			 of that title).
					(2)Contract
			 authority
						(A)In
			 generalExcept as provided in subparagraph (B), funds authorized
			 to be appropriated under this section—
							(i)shall be
			 available for obligation and shall be administered in the same manner as if
			 such funds were apportioned under chapter 1 of title 23, United States Code;
			 and
							(ii)for the period
			 beginning on October 1, 2011, and ending on the Part-Year Funding Date, shall
			 be subject to a limitation on obligations included in an Act making
			 appropriations for fiscal year 2012 or a portion of that fiscal year, except
			 that during such period obligations subject to such limitation shall not
			 exceed—
								(I)the amount of
			 such limitation on obligations included in an Act making appropriations for
			 fiscal year 2012; multiplied by
								(II)the Part-Year
			 Ratio.
								(B)ExceptionsA
			 limitation on obligations described in subparagraph (A)(ii) shall not apply to
			 any obligation under—
							(i)section 125 of
			 title 23, United States Code; or
							(ii)section 105 of
			 title 23, United States Code for the period beginning on October 1, 2011, and
			 ending on the Part-Year Funding Date, only in an amount equal to $639,000,000
			 multiplied by the Part-Year Ratio.
							(3)Calculations
			 for distribution of obligation limitationUpon enactment of an
			 Act making appropriations for the Department of Transportation for fiscal year
			 2012 (other than an Act or resolution making continuing appropriations), the
			 Secretary of Transportation shall—
						(A)as necessary for
			 purposes of making the calculations for the distribution of any obligation
			 limitation under such Act, annualize the amount of contract authority provided
			 under this title for Federal-aid highways and highway safety construction
			 programs; and
						(B)multiply the
			 resulting distribution of any obligation limitation under such Act by the
			 Part-Year Ratio.
						(d)Extension of
			 authorizations under title V of SAFETEA–LU
					(1)In
			 generalEach program authorized under paragraphs (1) through (5)
			 of section 5101(a) of SAFETEA–LU (119 Stat. 1779) shall be continued for the
			 period beginning on October 1, 2011, and ending on the Part-Year Funding Date,
			 at the funding level made available for that program for fiscal year 2011,
			 multiplied by the Part-Year Ratio.
					(2)Distribution of
			 fundsFunds for programs continued under paragraph (1) shall be
			 distributed to major program areas under those programs in the same proportions
			 as funds were allocated for those program areas for fiscal year 2011, except
			 that designations for specific activities shall not be required to be continued
			 for the period beginning on October 1, 2011, and ending on the Part-Year
			 Funding Date.
					102.Administrative
			 expenses
				(a)Authorization
			 of contract authorityNotwithstanding any other provision of this
			 title or any other law, there are authorized to be appropriated from the
			 Highway Trust Fund (other than the Mass Transit Account), from amounts provided
			 under section 101, for administrative expenses of the Federal-aid highway
			 program for the period beginning on October 1, 2011, and ending on the
			 Part-Year Funding Date, an amount equal to $422,425,000 multiplied by the
			 Part-Year Ratio.
				(b)Contract
			 authorityFunds authorized to be appropriated by this section
			 shall be—
					(1)available for
			 obligation, and shall be administered, in the same manner as if such funds were
			 apportioned under chapter 1 of title 23, United States Code; and
					(2)subject to a
			 limitation on obligations for Federal-aid highways and highway safety
			 construction programs, except that such funds shall remain available until
			 expended.
					IIAdditional
			 programs
			201.Dingell-Johnson
			 Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish
			 Restoration Act (16 U.S.C. 777c) is amended—
				(1)in subsection (a)
			 by inserting and, for the period beginning on October 1, 2011, and
			 ending on the Part-Year Funding Date set forth or otherwise established in the
			 Surface Transportation Extension Act of 2012 after 2006 through
			 2011 ; and
				(2)in subsection
			 (b)(1)(A) by inserting and, for the period beginning on October 1, 2011,
			 and ending on the Part-Year Funding Date set forth or otherwise established in
			 the Surface Transportation Extension Act of 2012 after 2006
			 through 2011.
				IIIRescission
			301.Rescission of
			 unobligated balancesOn
			 September 1, 2012, of the unobligated balances of funds apportioned before that
			 date to each State under chapter 1 of title 23, United States Code,
			 $3,130,000,000 is permanently rescinded: Provided, That such
			 rescission shall not apply to the funds distributed in accordance with sections
			 130(f) and 104(b)(5) of title 23, United States Code, sections 133(d)(1) and
			 163 of that title (as in effect on the day before the date of enactment of the
			 SAFETEA–LU), or the first sentence of section 133(d)(3)(A) of title 23, United
			 States Code: Provided further, That notwithstanding section
			 1132 of the Energy Independence and Security Act of 2007 (121 Stat. 1763), in
			 administering the rescission required under this section, the Secretary of
			 Transportation shall allow each State to determine the amount of the required
			 rescission to be drawn from the programs to which the rescission
			 applies.
			
	
		September 8, 2011
		Read twice and placed on the calendar
	
